Title: From Thomas Jefferson to Wilson Miles Cary, 4 November 1792
From: Jefferson, Thomas
To: Cary, Wilson Miles



Dear Sir
Philadelphia Nov. 4. 1792.

I have duly received your favor of Oct. 10. and have extracted and communicated to the President that part which related to Mr. Wray. It rests with him alone to decide among the competitors, and I have no doubt of the weight of your recommendation.—The chance of my surviving both yourself and your son, is so small a one, that to promise any thing on that event, is like promising nothing. Should Nature really play such a prank with us, I should with great zeal do any thing I could in aid of the education of your grandsons. This I should conceive it a duty to undertake, as much as I have conceived it a duty to avoid meddling with executorships knowing I should mismanage the affairs of others as much as I do my own.
When I had the pleasure of seeing you at Celey’s I little thought I could be induced to undertake the office which was just then notified to me. I suffered myself however to be overpersuaded into it, with a determination to retire from it as soon as I could with decency. I have fixed the moment of retirement at the close of the present session of Congress. Should your affairs bring you to Fluvanna after March next, I should hope you would venture 20 miles further. On my part should I at any time be led into the lower country, I shall certainly be tempted to take Celey’s into my tour. Present my affectionate respects to Mrs. Cary, your son, & daughters, and accept the same yourself from Dear Sir your friend & servt

Th: Jefferson

